DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-16, and 19-24 are pending.
Applicants have amended the claims wherein to correct the previous 112 rejection of the claims.  Thereby, the previous 112 rejection of the claims are now withdrawn, however, a new 112 rejection is presented below due to the changes to the claim. 

Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive.  
The arguments concerning the chambers and of the claimed individual control by the voltage regulator means to electrically charge independently each of the plurality of the chambers.  The new amendment to the claims with the “at least one chamber includes a plurality of the chamber” and it is unclear as whether the chambers each further having chambers or whether the chambers are one of a plurality that is set from the compartment.
After reconsideration of the arguments set forth by the applicants and in light of the latest amended claims, the Park (US 2016/0083868) reference that was used in a rejection of a dependent claim is noted regarding the claimed plurality of chambers, as seen in the tubular bodies that are aligned along the compartment (nozzle block), see 
The applicants did not provide additional arguments concerning the prior art references of Agrawal, Uchida, Rocker, Sakai, Robertson, and Daniel.  Thereby, the rejection of the claims of Park in view of Foley, and the additional references in the subsequent rejections, are as shown below.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claims 15 and 19, the “heating and/or cooling means” configured to heat and/or cool said chamber to a desired temperature, the specification only teaches as means, and further of “thermos-regulating means T” for control of said means.  No further teachings are provided as to the structure is provided in 
In claim 16, the “rotation means” which is said to rotate the compartment with respect to the direction of extrusion of the fibers, here no further teachings of definition is provided in the specification as to the structure, and thus does not limit the broadest reasonable interpretation of this particular means.
In claims 13 and 24, “voltage regulator means” configured to electrically charge, the specification only as a high voltage generator, see page 7, no further teachings of definition is provided in the specification as to the structure, and thus does not limit the broadest reasonable interpretation of this particular means.
Here, in claim 22, the terms are “dragging means” and “recirculation means”.  Here, in reviewing the three pronged test it is noted that the respective means each includes a “configured to” and do not include additional structure, material or acts. 
It is noted that in Figure 1, the dragging means is seen in element 23 (which is further stated as a roll, see page 8, lines 12-17 and 26), and recirculating means is represented in element 25 (which is further stated as a pump, see page 8, line 19-22 along with the lines to resupply the liquid back to the tank, see Fig. 1).  Here, the broadest interpretation for the recirculation means is limited to the pump and lines, while the broadest interpretation for the dragging means are to the roll.
In claim 23, the cross-linking means is noted, and the specification defines the cross-linking means as either a UV light or other radiation sources, and can also 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 13 and 24, it is unclear if the “at least one chamber includes a plurality of the chambers”, if the claimed structure is directed that the chamber is one of a plurality of chamber or if the chamber contains a plurality of chambers.
For examination purposes, the claims will be interpreted with the chambers will further include that the chamber having a plurality of chambers in light of the latest amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13, 15, 19, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0083868) in view of Foley (US 2016/0047075).
In regards to claim 13, Park teaches of an electrospinning apparatus (see title and abstract), comprising
a compartment (nozzle block 41, 400) that comprises a plurality of chambers (see tubular bodies 43) adapted to contain a substance from which fibers are to be formed, said at least one chamber being electrically charged at a chamber potential (see 50); and
a collector (700 and 20) adapted to collect said fibers (see the fibers formed on the collector, see Figs. 1 and 2) from at least one chamber, said collector being electrically charged at a ground potential different from said chamber potential, thereby establishing an electric field between said at least one chamber and said collector (see Fig. 1, collector 700, and also see Fig. 2, collector 20),
a voltage regulator means (see voltage generating device 50, Fig. 3, see also voltage generating device 930, [0144], Fig. 1)
wherein said at least one chamber comprises a forming layer comprising a plurality of openings (nozzles 420, see Figs. 3 and 4) through which said substance is extruded into said fibers,
wherein the at least one chamber (see tubular bodies 43) includes a plurality of chambers (see nozzles 420, see Figs. 3 and 4, wherein the nozzles comprising the plurality of chambers that comprises the chamber of the compartment).



In regards to the voltage regulator means configured to electrically charge independently each of said chambers at a desired different chamber potential.  While, Park does not teach of independently controlling of each of the chambers of the chamber potential, Park does teach of the electrically charging each of the chambers (in this case of the nozzles in the tubular bodies).  Here, in another electrospinning apparatus, Foley teaches of electrospun fibers and in which there can be independent control of voltages to the nozzles, see [0105].  The individual control of each nozzle particularly of the voltage control allows for further adjustment and for the control for the fiber to be produced during production as this would allow for further control of the product formed.  This feature of individual control to the respective features can be applied to teachings of Park, particularly as the voltage generating device (50) is attached to each individual separate chambers (in this case, the individual nozzles thereby in charging each of the openings), see Fig. 3.
It would have been obvious for one of ordinary skill in the art to modify the chambers of Uchida with the independent voltage controlling as taught by Foley as it allows for improved control and adjustment of the fibers formed from the respective chambers (nozzles and openings).

In regards to claim 15, wherein said at least one chamber comprises heating and/or cooling means configured to heat and/or cool said chamber to a desired temperature.
	Park teaches of an electrospinning apparatus that includes a nozzle block (compartment) having a heat line or a pipe connected to a temperature adjusting device inside each tubular body (chambers) to control temperature of polymer solution, see [0024], see also claim 1 of Park.

In regards to claim 19, further comprising a plurality of heating and/or cooling means configured to heat and/or cool independently each of said chambers to a different desired temperature.
Park teaches of an electrospinning apparatus that includes a nozzle block (compartment) having a heat line or a pipe connected to a temperature adjusting device inside each tubular body (chambers) to control temperature of polymer solution, see [0024], see also claim 1 of Park.
	
In regards to claim 24, Park in view of Foley also teaches of the claimed electrospinning method with the same claimed elements as set forth in claim 13 above.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Foley as applied to claim 13 above, and further in view of Agrawal (US 2021/0207291).
In regards to claim 16, further comprising rotation means configured to rotate said compartment with respect to the direction of extrusion of said fibers.

However, as seen in the electrospinning arts, Agrawal teaches of a chamber with spinnerets (openings, see the teaching of plurality of multinozzle spinneret, [0025]) that is further rotatably mounted on a frame [0026], and further teaching of arranging the rows of the spinneret at an angle to the direction of movement of the substrate, see [0034].
It would have been obvious for one of ordinary skill in the art to modify the compartment of Park in view of Foley with the rotation means as taught by Agrawal to control the formation of the fibers as it is deposited upon the collector and seen as combining prior art elements according to known methods to yield predictable results.

Claims 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Foley as applied to claim 13 above, and further in view of Uchida (US 2017/0268129).
In regards to claim 14 (dependent upon claim 13), wherein said forming layer is made of an electrically conductive material, said forming layer being electrically charged at said chamber potential.
Park in view of Foley does not specifically state that the forming layer is made of an electrically conductive material.
However, as seen in an electrospinning apparatus, Uchida ‘129, the chamber 22 (main body) is made from stainless steel, see [0030].  Steel as a metal being electrically conductive.


In regards to claim 21, wherein said collector comprises a solid substance adapted to collect and entrap said fibers extruded through said openings of said forming layer.
	See collector 5 taught by Uchida ‘129, the interpretation of solid substance would include the teaching in Uchida as it is a solid material, stainless steel [0060], see also Figs. 1 and 5.
	It would have been obvious to modify the collector of Park in view of Foley with the collector of Uchida as it is a known alternative for collecting and entrapping fibers in electrospinning devices, this would be combining prior art elements according to known methods to yield predictable results.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Foley as applied to claim 13 above, and further in view of Rocker (see NPL from IDS).
In regards to claim 20, wherein said collector comprises a film of liquid adapted to collect said fibers extruded through said openings of said forming layer.  	
Park and Foley does not teach of the collector being of a film of liquid.    
Rocker teaches of nanofibers from electrospinning apparatus on page 8 with two embodiments, with one (for claim 21) having the fiber jet that is collected upon a 
It would have been obvious for one of ordinary skill in the art to modify the collector of Park in view of Foley with the film of liquid as taught by Rocker as a known alternative in collecting the fibers formed and seen as a simple substitution of one known element for another (the collectors) to obtain predictable results.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Foley and Rocker as applied to claim 20 above, and further in view of Sakai (US 2017/0362741) in view of Robertson (US 2790698).
In regards to claim 22 (dependent upon claim 20), with the additional features further comprising dragging means configured to remove said fibers collected on said film of liquid from said liquid; and recirculation means configured to recirculate the liquid of said film of liquid within said collector
Here, the Park in view of Foley and Rocker fail to teach of an additional feature in an electrospinning apparatus in which the collector being a film of liquid includes the dragging means to remove the collected fiber and the recirculating means for the film of liquid.  
However, as seen in the electrospinning arts, Sakai (US 2017/0362741) teaches of a contact section which is a roller 60 that is moved to scrape collected fibers on a collector 5, see [0063] to [0066].  However, the feature is not in relation to a film of liquid 
In regards to the recirculation means, as seen in Robertson, a trough 2 with bath 4 having liquid materials can be recirculation with liquid utilizing a pump, see Col. 2, lines 5-10), the concept of a tank to be recirculated via pump is known in the fiber arts and can be applied to the liquid of Rocker.
It would have been obvious for one of ordinary skill in the art to modify the collector of Park in view of Foley and Rocker with the dragging means of a roll as taught by Sakai to collect the fibers from the collector and further of recirculation means as taught by Robertson to replenish the liquid of the collector, these are combining prior art elements according to known methods to yield predictable results.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Foley as applied to claim 13 above, and further in view of Daniel (US 2015/0292117).
In regards to claim 23, further comprising cross-linking means adapted to cross-link said fibers collected by said collector.
	Park in view of Foley does not teach of cross-linking means.
Here, it is known to cross-link the formed fibers in electrospinning, as seen in Daniel, wherein [0046], [0059], after electrospinning, the polymer fibers are subjected to UV radiation to induce crosslinks within the fibers.   
It would have been obvious for one of ordinary skill in the art to modify the system of Park in view of Foley with the cross-linking means as taught by Daniel for .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726